Dawson, J.
(dissenting in part): At first blush the charge that the order of the executive council discriminates in favor of the citizens of Wichita and against all the other citizens of the state of Kansas sounds serious, but when it is closely looked into that discrimination is discovered to be so attenuated and fine spun that it ought not to be made the basis of a judicial decision. Not all the other citizens of the state of Kansas nor any infinitesimal fraction of them will care to take sand from the Arkansas river within the corporate limits of Wichita. Why should they? What does it matter to the people of Hutchinson, Great Bend and Garden City, or to the people of Brown, Cheyenne and Cherokee counties that they cannot take sand from the Arkansas river within the corporate limits of Wichita when the water stage shrinks to the level prescribed by the executive council? The people of these far-away towns and counties will never suffer from such rarefied, fanciful discrimination. Like sensible folk they will help themselves to what sand they need from the bed of some public stream of more convenient access, mayhap some part of this same Arkansas river nearer home.
I interpret the order of the executive council as being based on the practical and reasonable idea that all the sand that the citizens of Wichita will care to take away for their own use will have no perceptible effect on the water level of the river, and that it is only when sand is taken in vast quantities for shipment in intrastate or interstate commerce — on the extensive scale in which the Consumers Sand Company plies its trade, for example — that the water level of the river will be materially affected in times of prolonged drought.
At all events the order of the executive council should not be *246judicially denounced until a case actually arises where some citizen of Kansas, residing outside of Wichita and in good faith and for his own use desires to take some sand from the Arkansas river within the city limits of Wichita, is hindered in such purpose by the order in controversy.
I dissent from paragraphs 2 and 3 of the syllabus and so much of the opinion as deals therewith.